Citation Nr: 1137702	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  06-32 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a right hip disability, to include as secondary to service connected prostate cancer.

2.  Entitlement to service connection for hypertension, to include as secondary to service connected diabetes mellitus and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to October 1967.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2005 and November 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

A video conference hearing was held before the undersigned Veterans Law Judge in April 2010, and a transcript of this hearing is of record.  

In June 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to afford the Veteran a VA examination.  The action specified in the June 2010 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for hypertension, to include as secondary to service connected PTSD and diabetes mellitus, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have a current right hip disability.  



CONCLUSION OF LAW

The criteria for entitlement to service connection for a right hip disability have not been met.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  

In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322.   

The Veteran's service treatment records are negative for any complaints of or treatment for a right hip disability.  Additionally, there is no evidence of a right hip disability for many years after separation from service.  At a VA examination in April 2005, the Veteran denied any right hip problems and the examiner found no evidence of a right hip disability, providing highly probative evidence against this claim.

However, a January 2006 bone scan showed degenerative changes in the right hip.  Additionally, the Veteran testified at his April 2010 hearing that he started having right hip problems after he was treated for his service connected prostate cancer with high beam radiation.  

Accordingly, the Board remanded this issue for a VA medical examination to determine whether it was at least as likely as not that the Veteran had a right hip disability related to his military service, to include as secondary to treatment for service connected prostate cancer.  However, at a VA examination in August 2010, the Veteran denied any right hip problems, including pain or limitation, and stated that he did want to have his right hip examined.  While the Veteran claimed that VA had confused a claim for a right hip disability for a claim for a left hip disability, the Board notes that a separate claim for entitlement to service connection for a left hip disability was denied in the same June 2010 Board decision that remanded the issue of entitlement to service connection for a right hip disability.

On examination, the Veteran had no right hip pain, but his range of motion of the right hip was somewhat limited due to low back pain.  X-rays of the hip were negative bilaterally.  The examiner concluded that the Veteran had no current right hip disability.  

Under 38 U.S.C.A. § 1131, a claimant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  

As the preponderance of the evidence shows no current right hip disability and the Veteran himself has denied any current right hip problems, the Board finds that entitlement to service connection for a right hip disability must be denied.   The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010). 

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claim, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.  

Here, the VCAA duty to notify was otherwise satisfied by a letter sent to the Veteran in November 2004.  This letter informed the Veteran of what evidence was required to substantiate his claim and of VA and the Veteran's respective duties for obtaining evidence.  While this letter did not inform the Veteran of how to substantiate a claim for secondary service connection, as this claim was denied because the Veteran had no current disability, the Board finds that the Veteran has not been prejudiced by this lack of notice.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records.  The veteran submitted private medical records from Kaiser Permanente and was provided an opportunity to set forth his contentions during the April 2010 hearing before the undersigned Veterans Law Judge.  The appellant was afforded a VA medical examination in April 2005 and August 2010.  The examinations are adequate and probative for VA purposes because the examiners relied on sufficient facts and data, provided a rationale for the opinion rendered, and there is no reason to believe that the examiners did not reliably apply reliable scientific principles to the facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to service connection for a right hip disability is denied.  


REMAND

There are no complaints, findings, or treatment for hypertension in the Veteran's service treatment records and no evidence that the Veteran was diagnosed with hypertension within one year of separation from service.  

However, the Veteran has argued that his hypertension developed secondary to his service connected diabetes mellitus and/or PTSD.  VA and private treatment records confirm that the Veteran has a current diagnosis of hypertension, but there is nothing in these records regarding the etiology of the Veteran's disability.  

In April 2005, the Veteran was afforded a VA examination of a number of disabilities, including hypertension.  The VA examiner confirmed that the Veteran suffered from hypertension, but concluded, based on the physical examination and the Veteran's medical history, that the cause of the Veteran's hypertension was ideopathic and not the result of his diabetes mellitus.  

However, in October 2006, the Veteran submitted a letter from Dr. K.V. who stated, 

There is increasing evidence to support a strong link between PTSD and hypertension.  PTSD is clearly associated with elevated levels of stress hormones, particularly epinephrine and norepinephrine.  One of the important distinguishing features of PTSD is increased physiologic reactivity to traumatic images and to loud tones.  It is plausible that years of untreated PTSD with associated elevation in stress hormones could contribute to the development of hypertension.  Therefore, I strongly support [the Veteran's] claim linking his PTSD to the development of hypertension and associated health problems.

While Dr. K.V. did not explicitly state that he believes that the Veteran's hypertension was at least as likely as not caused or aggravated by the Veteran's service connected PTSD, the Board found that Dr. K.V.'s statement that he "strongly supports [the Veteran's] claim linking his PTSD to the development of hypertension" at least raises the possibility of a nexus between the Veteran's hypertension and service.  Accordingly, the issue of entitlement to service connection for hypertension was remanded for VA examination and medical opinion to determine whether it is at least as likely as not (fifty percent or greater probability) that the Veteran's hypertension was caused or aggravated by his military service, to include his service connected PTSD.  

Unfortunately, while a VA examiner concluded in August 2010 that "there is not at this point any known real link between [the Veteran's] hypertension and his posttraumatic stress disorder or to diabetes," he failed to provide a rationale for this conclusion.  A medical opinion that contains only data and conclusions is accorded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, this issue must be remanded to afford the Veteran a new VA medical opinion.

Prior to his examinations, the RO should provide the Veteran with notice of how to establish service connection secondary to another service connected disability, as this has not been provided.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice of how to establish secondary service connection under 38 C.F.R. § 3.310.

2.  Schedule the Veteran for a VA examination of his hypertension.  The examiner is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater) that the Veteran's hypertension had onset in service or was caused or aggravated by the Veteran's active service, including any of his service connected disabilities such as PTSD and diabetes mellitus.

A copy of this Remand and of the Veteran's claims folder should be made available to the examiner for review before the examination.  The examiner should indicate in the examination report that he or she has reviewed the claims folder.  

3.  Thereafter, the RO should readjudicate the claim.  If any benefit sought on appeal remains denied, the appellant and the appellant's representative, if any, should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


